DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 11-12 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHA (US 20170288093) in view of KUO (US 20170133357).
Regarding claim 1, CHA discloses a light emitting device for a display, comprising:
a plurality of pixel regions (each pixel area PA, see figs 1-7, para 33) and at least one separation region  (the regions 45 containing the partition 46 which surround the pixel regions PA, see fig 1-7, para 33) defined therebetween; and 
a barrier disposed in the separation region (barrier 46 formed between pixels, see fig 3 and 7, para 33),
wherein each of the pixel regions comprises: 
a first LED stack (fig 7, 10, para 37); 
a second LED stack (fig 7, 20, para 37) disposed on the first LED stack; 
a third LED stack (fig 7, 30, para 37) disposed on the second LED stack; and 

the electrode pads comprising a common electrode pad (fig 7, N0, para 62), a first electrode pad (fig 7, P1, para 62), a second electrode pad (fig 7, P2, para 62), and a third electrode pad (fig 7, P3, para 62); 
the common electrode pad is connected to the first, second, and third LED stacks (N0 is electrically connected to 10, 20 and 30, see fig 7); 
the first, second, and third electrode pads are connected to the first, second, and third LED stacks, respectively (P1 is connected to 10, P2 is connected to 20 and P3 is connected to 30, see fig 7); and 
the first, second, and third LED stacks are configured to be independently driven using the electrode pads (the sub-pixels can be selectively driven, see fig 7).
CHA fails to explicitly disclose a device comprising a barrier disposed in the separation region, the barrier comprising a light absorbing material.
KUO discloses a device comprising a barrier (bank structures 140a1/2/3/4, see fi g1A, para 39) disposed in the separation region (the bank structures are disposed between the LEDs 130, see fig 1A, para 34), the barrier comprising a light absorbing material (142a1 which is part of 140a1 can be a light absorbing material such as black photoresist, see fig 1A, para 39).
CHA and KUO are analogous art because they both are directed towards LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHA with the light-absorbing bank of KUO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHA with the light-absorbing bank of KUO in order to 
Regarding claim 3, CHA and KUO disclose the light emitting device of claim 1.
CHA fails to explicitly disclose a device, wherein the barrier comprises black epoxy.
KUO discloses a device, wherein the barrier comprises black epoxy (140a1 can be black epoxy, see fig 1A, para 39).
CHA and KUO are analogous art because they both are directed towards LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHA with the light-absorbing bank of KUO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHA with the light-absorbing bank of KUO in order to prevent the light with larger angle from generating a specific angle reflection after reflecting from the array substrate, thereby affecting visual effects (see KUO para 39).
Regarding claim 4, CHA and KUO disclose the light emitting device of claim 1.
CHA further discloses a device, wherein each of the pixel regions are surrounded by the barrier (each PA is surrounded by a barrier 46, see fig 2).
Regarding claim 5, CHA and KUO disclose the light emitting device of claim 1.
CHA further discloses a device, wherein: 
light generated in the first LED stack is configured to be emitted to the outside of the light emitting device through the second LED stack and the third LED stack (light from 10 must go through 20 and 30 to get out, see fig 7); and 
light generated in the second LED stack is configured to be emitted to the outside of the light emitting device through the third LED stack (light from 20 must go through 30 to exit, see fig 7).
Regarding claim 6, CHA and KUO disclose the light emitting device of claim 5.

the first LED stack is configured to emit any one of red (10 can emit red light, see fig 7, para 41), green, and blue light; 
the second LED stack is configured to emit a different one of red, green (20 can emit green light, see fig 7, para 41), and blue light from the first LED stack; and 
the third LED stack is configured to emit a different one of red, green, and blue light from the first and second LED stacks (30 can emit blue light, see fig 7, para 41).
Regarding claim 7, CHA and KUO disclose the light emitting device of claim 1.
CHA further discloses a device, further comprising an insulating layer (fig 7, 16, para 37) disposed between the electrode pads and the first LED stack, wherein the insulating layer has openings through which the electrode pads are electrically connected to the LED stacks (the openings in 16 through which 12/13/14/15 pass, see fig 7, para 37).
Regarding claim 11, CHA and KUO disclose the light emitting device of claim 9.
CHA further discloses a device, wherein the second and third electrode pads are electrically connected to the first conductivity type semiconductor layer of the second LED stack and the first conductivity type semiconductor layer of the third LED stack, respectively (P2 is connected to 20c and P3 is connected to 30c, see fig 7).
Regarding claim 12, CHA and KUO disclose the light emitting device of claim 1.
CHA further discloses a device, further comprising adhesive layers disposed between the first LED stack and the second LED stack (layers 17 and 26 are adhered to 10 and 20 and are between 10 and 20, see fig 7, para 57), and between the second LED stack and the third LED stack (27 and 37 are between and adhered to 20 and 30, see fig 7, para 57), respectively.
Regarding claim 19, CHA discloses a display apparatus comprising: 
a substrate (fig 1-7, 60, para 62); 

wherein each of the pixel regions comprises: 
a first LED stack (fig 7, 10, para 37); 
a second LED stack (fig 7, 20, para 37) disposed on the first LED stack; 
a third LED stack (fig 7, 30, para 37) disposed on the second LED stack; and 
electrode pads (pads N0, P1, P2 and P3, see fig 7, para 62) electrically connected to the first, second, and third LED stacks (at least one of N0, P1, P2 and P3 is electrically connected to all of 10, 20 and 30, see fig 7),
the electrode pads comprising a common electrode pad (fig 7, N0, para 62), a first electrode pad (fig 7, P1, para 62), a second electrode pad (fig 7, P2, para 62), and a third electrode pad (fig 7, P3, para 62); 
the common electrode pad is connected to the first, second, and third LED stacks (N0 is electrically connected to 10, 20 and 30, see fig 7); 
the first, second, and third electrode pads are connected to the first, second, and third LED stacks, respectively (P1 is connected to 10, P2 is connected to 20 and P3 is connected to 30, see fig 7); and 
the first, second, and third LED stacks are configured to be independently driven using the electrode pads (the sub-pixels can be selectively driven, see fig 7).
CHA fails to explicitly disclose a device comprising a barrier disposed in the separation region and directly contacting at least a portion of the substrate.
KUO discloses a device a barrier (bank structures 140a1/2/3/4, see fig1A, para 39) disposed in the separation region (the bank structures are disposed between the LEDs 130, see fig 1A, para 34) and 
CHA and KUO are analogous art because they both are directed towards LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHA with the light-absorbing bank of KUO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHA with the light-absorbing bank of KUO in order to prevent the light with larger angle from generating a specific angle reflection after reflecting from the array substrate, thereby affecting visual effects (see KUO para 39).
Regarding claim 20, CHA and KUO disclose the display apparatus of claim 19.
CHA fails to explicitly disclose a device, wherein the barrier comprises a light reflecting material, a light absorbing material, or a mixture thereof.
KUO discloses a device, wherein the barrier comprises a light reflecting material, a light absorbing material (142a1 which is part of 140a1 can be a light absorbing material such as black photoresist, see fig 1A, para 39), or a mixture thereof.
CHA and KUO are analogous art because they both are directed towards LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHA with the light-absorbing bank of KUO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHA with the light-absorbing bank of KUO in order to prevent the light with larger angle from generating a specific angle reflection after reflecting from the array substrate, thereby affecting visual effects (see KUO para 39).
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHA (US 20170288093) and KUO (US 20170133357) in view of FORREST (US 20030213967)
claim 8, CHA and KUO disclose the light emitting device of claim 1.
CHA fails to explicitly disclose a device, further comprising: a first transparent electrode in ohmic contact with the first LED stack; a second transparent electrode in ohmic contact with the second LED stack; and a third transparent electrode disposed in ohmic contact the third LED stack.
FORREST discloses a device, further comprising: a first transparent electrode (ITO layer 60I in direct contact with the bottom of 70, see fig 12D-E, para 77) in ohmic contact with the first LED stack; a second transparent electrode (layer 60I in direct contact with the lower surface of 62, see fig 12D-E, para 77)  in ohmic contact with the second LED stack; and a third transparent electrode (ITO layer 52 directly on the bottom surface of 54, see fig 12E, para 75) disposed in ohmic contact the third LED stack.
CHA and FORREST are analogous art because they both are directed towards LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHA with the transparent electrodes in ohmic contact with the LEDs of FORREST because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHA with the transparent electrodes in ohmic contact with the LEDs of FORREST in order to make a device which is reliable, substantially transparent when de-energized and inexpensive (see FORREST, para 15).
Regarding claim 9, CHA and KUO disclose the light emitting device of claim 8, wherein:
each of the first, second, and third LED stacks comprises a first conductivity type semiconductor layer (10c, 20c, 30c, see fig 7, para 38) and a second conductivity type semiconductor layer (10a, 20a, 30a, see fig 7, para 38).
CHA fails to explicitly disclose a device wherein the first, second, and third transparent electrodes are electrically connected to the second conductivity type semiconductor layers of the first, second, and third LED stacks, respectively.

CHA and FORREST are analogous art because they both are directed towards LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHA with the transparent electrodes in ohmic contact with the LEDs of FORREST because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHA with the transparent electrodes in ohmic contact with the LEDs of FORREST in order to make a device which is reliable, substantially transparent when de-energized and inexpensive (see FORREST, para 15).
Regarding claim 10, CHA, KUO and FORREST disclose the light emitting device of claim 9.
CHA further discloses a device, wherein the second and third electrode pads are electrically connected to the first conductivity type semiconductor layer of the second LED stack and the first conductivity type semiconductor layer of the third LED stack, respectively (P2 is connected to 20c and P3 is connected to 30c, see fig 7).
Claims 13-14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHA (US 20170288093) in view of HUPPMANN (US 20190097088).
Regarding claim 13, CHA discloses a light emitting device for a display, comprising:
a plurality of pixel regions (each pixel area PA, see figs 1-7, para 33) and at least one separation region  (the regions 45 containing the partition 46 which surround the pixel regions PA, see fig 1-7, para 33) defined therebetween; and 

a barrier (fig 7, 46, para 33) disposed in the separation region; 
a substrate (fig 7, 60, para 27) disposed below the first LED stack to support the first, second, and third LED stacks;
wherein: 
the electrode pads comprising a common electrode pad (fig 7, N0, para 62), a first electrode pad (fig 7, P1, para 62), a second electrode pad (fig 7, P2, para 62), and a third electrode pad (fig 7, P3, para 62); 
the common electrode pad is connected to the first, second, and third LED stacks (N0 is electrically connected to 10, 20 and 30, see fig 7); 
the first, second, and third electrode pads are connected to the first, second, and third LED stacks, respectively (P1 is connected to 10, P2 is connected to 20 and P3 is connected to 30, see fig 7); and 
the first, second, and third LED stacks are configured to be independently driven using the electrode pads (the sub-pixels can be selectively driven, see fig 7).
CHA fails to explicitly disclose a device comprising an adhesive layer disposed between the substrate and the first LED stack; and 
an insulating layer disposed between the first LED stack and the adhesive layer when viewed in a direction substantially normal to a top surface of the substrate.

an insulating layer (insulating portions I of layer 30a, para 108) disposed between the first LED stack and the adhesive layer when viewed in a direction substantially normal to a top surface of the substrate (10a is between the adhesive layer, which will be on a surface of 60, and 30b, see fig 2).
CHA and HUPPMANN are analogous art because they both are directed towards LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHA with the adhesive of HUPPMANN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHA with the adhesive of HUPPMANN in order so that the connection to the carrier does not necessarily have to take place by means of direct bonding or wafer bonding (see HUPPMANN para 52).
Regarding claim 14, CHA and HUPPMANN disclose the light emitting device of claim 13.
CHA further discloses a device, wherein the substrate comprises thin film transistors (60 can include TFTs, see fig 7, para 30).
Regarding claim 16, CHA and HUPPMANN disclose the light emitting device of claim 11.
CHA further discloses a device, further comprising a plurality of connectors (at least the vias 44, 45, see fig 7, para 51) electrically connecting the electrode pads to the first, second, and third LED stacks.
Regarding claim 17, CHA and HUPPMANN disclose the light emitting device of claim 16.

Regarding claim 18, CHA and HUPPMANN disclose the light emitting device of claim 1.
CHA further discloses a device, further comprising an optically non-transmissive film (46 can be made of metal, which is optically non-transmissive, and is at least indirectly on a side of 10, 20 and 30, see fig 7, para 60) disposed on the sides of each of the first, second, and third LED stacks.
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHA (US 20170288093) and HUPPMANN (US 20190097088) in view of ZU (US 20170117259).
Regarding claim 15, CHA and HUPPMANN disclose the light emitting device of claim 13.
CHA fails to explicitly disclose a device, wherein the first insulating layer of the multilayer structure is a silicon nitride layer, wherein: 
the insulating layer has a multilayer structure including a first insulating layer and a silicon dioxide layer; and 
the first insulating layer is in direct contact with the first LED stack and the silicon dioxide layer is in direct contact with first adhesive layer.
HUPPMANN further discloses a device wherein the insulating layer has a multilayer structure including a first insulating layer (the insulating portions I of the top layer 32 can be silicon oxide, see fig 2, para 16 and 91) and a silicon dioxide layer (the insulating portions I of the top layer 34 can be silicon oxide, see fig 2, para 16 and 91); and 
the first insulating layer is in direct contact with the first LED stack (32 is in direct contact with the LED stack 10a, see fig 2) and the silicon dioxide layer is in direct contact with first adhesive layer (the adhesive on 60 can be in direct contact with 34, see fig 2, para 117).

CHA, HUPPMANN and ZU are analogous art because they both are directed towards LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHA with the insulating layer material of HUPPMANN and ZU because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHA with the insulating layer material of HUPPMANN and ZU in order so that the connection to the carrier does not necessarily have to take place by means of direct bonding or wafer bonding (see HUPPMANN para 52) and to simplify the manufacturing process (see XU para 43).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227.  The examiner can normally be reached on 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONAS T BEARDSLEY/
Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811